887 F.2d 1081Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Virgil Lee ROBEY, Jr., Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA DEPARTMENT OF CORRECTIONS;  G.P.Dodson, Superintendent # 11;  C.G. Feldman, AssistantSuperintendent # 11;  Dental Department, PowhatanCorrectional Center;  Judy Armentrout, R.N. Unit # 11;  L.V.Young, C.O. Unit # 11;  W.R. Rogers;  Doctor Robinson, UnitDoctor # 11, Defendants-Appellees.
No. 89-7551.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 26, 1989.Decided:  Oct. 3, 1989.

Virgil Lee Robey, Jr., appellant pro se.
Robert Harkness Herring, Jr.  (Office of the Attorney General of Virginia), Edward Meade Macon (McGuire, Woods, Battle & Boothe), for appellees.
Before K.K. HALL, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Virgil Lee Robey, Jr., appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Robey v. Commonwealth of Virginia Department of Corrections, C/A No. 88-339-R (E.D.Va. Nov. 18, 1988 and Feb. 1, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.